


Exhibit 10.37

 

August 20, 2002

VIA HAND DELIVERY

 

Arthur Reidel

Pharsight, Inc.

 

Re:  New Terms of Employment

 

Dear Art:

As we discussed, this letter sets forth the terms and conditions of your new
employment agreement (the “Agreement”) with PHARSIGHT CORPORATION (“Pharsight”
or the “Company”).

1.             EMPLOYMENT POSITION AND RESPONSIBILITIES.  You will continue to
be employed in the position of Chairman of the Board of Directors until March
31, 2003 (the “Separation Date”).  You will report to the Company’s Board of
Directors (the “Board”), and you will continue to perform those job duties and
responsibilities customarily associated with such position, as well as others as
directed by the Board.  During your continued employment, the Company will
provide you with the office space and administrative support required for the
performance of your job duties, as determined by the Company.  You will continue
to be subject to, and must comply with, the Company’s general employment
policies, rules and regulations.  If it does not terminate earlier pursuant to
Section 7, your employment relationship with the Company will terminate
effective as of the Separation Date.

2.             WORK SCHEDULE.  Effective as of August 15, 2002 and until the
Separation Date, your work schedule will change from full-time to half-time.  It
is anticipated that you will be able to perform your duties within a time
commitment averaging about fifty percent (50%) of that of a full-time
professional employee, and you will be expected to maintain a regular work
schedule of at least twenty (20) hours per week. Because your position is
classified as exempt, you will not be eligible for overtime premiums.

3.             COMPENSATION, EMPLOYEE BENEFITS AND VACATION ACCRUAL RATE.  The
following compensation and employee benefits terms are effective as of August
15, 2002:

(a)           Base Salary.  Your annual base salary will be one hundred ten
thousand dollars ($110,000), subject to standard payroll deductions and
withholdings and paid on the Company’s normal payroll schedule.

 

1

--------------------------------------------------------------------------------


 

(b)           Bonus.  If your employment continues until the Separation Date, or
if the Company terminates your employment other than for Cause (as defined
herein) prior to the Separation Date, the Company will pay you a one-time bonus
in the amount of seventy-five thousand six hundred twenty-five dollars
($75,625), subject to standard payroll deductions and withholdings (the
“Bonus”).  The Bonus will be paid to you on the Separation Date or,
notwithstanding anything to the contrary in Section 7 below, within thirty (30)
days following your employment termination date if the Company terminates your
employment other than for Cause prior to the Separation Date.  You will not earn
and will not receive the Bonus if you resign or the Company terminates your
employment for Cause prior to the Separation Date.  Because of your eligibility
to receive the Bonus as provided herein, you are not eligible to earn or receive
any other bonus or incentive compensation, including but not limited to any
bonus pursuant to the Company’s Management Incentive Bonus Plan.

(c)           Employee Benefits.  You understand that by reducing your work
schedule to half-time you will no longer be eligible to participate in any of
the Company’s standard employee benefit plans. However, to the extent provided
by the federal COBRA law or, if applicable, state insurance laws, and by the
Company’s current group health insurance policies, you will be eligible to
continue your group health insurance benefits at the Company’s expense as
described below after August 31, 2002.  Later, you may be able to convert to an
individual policy through the provider of the Company’s health insurance, if you
wish. You will be provided a separate notice describing your rights and
obligations under COBRA on or after the August 31, 2002.  If you timely elect to
continue your health insurance coverage under the federal COBRA law following
the above date, the Company will reimburse your out-of-pocket costs to continue
your COBRA coverage for you at the same level of coverage in effect as of the
above date until the Separation Date or the date that you become eligible for
health insurance coverage through a new employer, whichever is shorter. 
Notwithstanding anything to the contrary stated above, the Company’s obligation
to reimburse your COBRA costs ceases immediately if you resign from your
employment with the Company or if you are terminated for Cause prior to the
Separation Date.

(d)           Vacation Accrual Rate.  As a half-time employee, your annual
vacation accrual rate will be reduced to fifty percent (50%) of the rate for
full-time employees with your length of service.

4.             CURRENT EQUITY AWARDS; NEW STOCK OPTION GRANT.  Your employment
under a half-time schedule will be considered continuous service to the Company
and your current equity award(s) with unvested shares will vest during your
continued employment.  In addition, subject to approval by the Board, you will
be provided a stock option grant to purchase ninety thousand (90,000) shares of
Pharsight Common Stock under the Pharsight 2000 Equity Incentive Plan (the
“Plan”), at a purchase price equal to the fair market value of the Common Stock
on the date of grant, as determined by the Board (the “New Option”).  The New
Option, if granted, will be subject to the terms and conditions of the Plan and
a grant agreement, which will include a nine-month vesting schedule under which,
during your Continuous Service to the Company (as defined in the Plan), the New
Option will vest in monthly installments with eleven thousand two hundred fifty
(11,250) shares vesting effective August 31, 2002 (the “Vesting Commencement
Date”) and eleven thousand two hundred fifty (11,250) shares vesting on each
monthly anniversary of the Vesting Commencement Date.  If the Company terminates
your

 

2

--------------------------------------------------------------------------------


 

employment other than for Cause prior to the Separation Date vesting for your
current equity awards and the New Option will be accelerated to the level of
vesting you would have reached on the Separation Date.

5.             CONTINUING BOARD MEMBERSHIP.  Your role as a member of the Board
is not affected by this Agreement or your change to half-time employment status.

6.             PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT.  You
acknowledge that during your employment with the Company you had and continue to
have access to, and have obtained and will obtain, proprietary information and
trade secrets of the Company.  Concurrent with the execution of this Agreement,
and as a condition of your continued employment, you agree to execute the form
of Proprietary Information and Inventions Agreement attached hereto as
Exhibit A.

7.             AT-WILL EMPLOYMENT STATUS.  Nothing in this Agreement alters the
at-will nature of your employment relationship with the Company, and either you
or the Company may terminate your employment relationship at any time (including
prior to the Separation Date), with or without Cause or advance notice. 
However, if the Company terminates your employment other than for Cause prior to
the Separation Date, and if you first sign, make effective, and return to
Pharsight a general release of all known and unknown claims in a form acceptable
to Pharsight, you will receive the following as your sole severance benefits
(the “Severance Benefits”):  (a) severance pay equal to the amount of additional
base salary you would have received if your employment had continued from your
employment termination date until the Separation Date, subject to required
payroll deductions and withholdings and paid in a single lump sum within thirty
(30) days after your employment termination date; and (b) your equity awards
with unvested shares as of your employment termination date, including but not
limited to the New Option, will be subject to accelerated vesting equal to the
number of additional shares that would have vested if your employment had
continued from your employment termination date until the Separation Date.  If
do not sign the above general release, you will not receive the Severance
Benefits, but you will receive the Bonus. If you resign from your employment or
the Company terminates your employment for Cause prior to the Separation Date,
you will not be eligible for and will not receive the Severance Benefits or the
Bonus.  Because of your eligibility to receive the Severance Benefits as
provided herein, you are not eligible to earn or receive any other severance
compensation or benefits.

8.             DEFINITION OF CAUSE FOR TERMINATION.  For the purposes of this
Agreement, Cause for termination of your employment by the Company shall mean: 
(a) your conviction (including a guilty or no contest plea) of any felony or any
other crime involving dishonesty; (b) your participation in any fraud against
the Company; (c) your breach of any obligation under this Agreement; (d) your
damage to any Company property; or (e) conduct by you which in the good faith
and reasonable determination of the Company’s Board of Directors demonstrates
gross unfitness to serve.

9.             DISPUTE RESOLUTION.  To ensure rapid and economical resolution of
any and all disputes that may arise in connection with this Agreement or your
employment relationship, you and the Company agree that any and all disputes,
claims, and causes of action, in law or equity, arising from or relating to your
employment or this Agreement, its enforcement, performance,

 

3

--------------------------------------------------------------------------------


 

breach, or interpretation, will be resolved, to the fullest extent permitted by
law, by final, binding and confidential arbitration in San Francisco, California
conducted by a single arbitrator at Judicial Arbitration and Mediation Services,
Inc. (“JAMS”) or its successor, under the then applicable employment rules of
JAMS.  The parties acknowledge that by agreeing to this arbitration procedure,
they hereby waive the right to resolve any such dispute through a trial by jury
or judge or by administrative proceeding.  The arbitrator shall:  (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be permitted by law; and (b) issue a
written arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award.  The Company will pay all JAMS’
arbitration fees in excess of those that which would be required if the dispute
were decided in a court of law.  Nothing in this Agreement is intended to
prevent either you or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any arbitration. 
Notwithstanding the foregoing, you and the Company each have the right to
resolve any issue or dispute involving Company trade secrets, proprietary
information or intellectual property rights by court action instead of
arbitration.

10.          MISCELLANEOUS.  This Agreement, including Exhibit A, constitutes
the complete, final and exclusive embodiment of the entire agreement between you
and the Company with regard to your employment relationship.  It is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein, and it supersedes any other such promises,
warranties or representations related to its subject matters.  The failure to
enforce any breach of this Agreement shall not be deemed to be a waiver of any
other or subsequent breach.  For purposes of construing this Agreement, any
ambiguities shall not be construed against either party as the drafter.  If any
provision of this Agreement is determined to be invalid or unenforceable, in
whole or in part, this determination will not affect any other provision of this
Agreement and the provision in question will be modified so as to be rendered
enforceable in a manner consistent with the intent of the parties insofar as
possible.  This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the State of California as
applied to contracts made and to be performed entirely within California.  This
Agreement may be executed in counterparts or with facsimile signatures, which
shall be deemed equivalent to originals.

If this Agreement is acceptable to you, please sign below and return the
original to me.

Pharsight appreciates your continued dedication and commitment.

Sincerely,

PHARSIGHT CORPORATION

By:

/s/ Ferrell Sanders

 

 

Ferrell Sanders

 

 

Chairman of the Compensation Committee, Board of Directors

 

 

 

4

--------------------------------------------------------------------------------


 

 

I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT.

/s/  Arthur Reidel

 

ARTHUR REIDEL

 

 

Date:  August 20, 2002

 

 

Exhibit A — Proprietary Information and Inventions Agreement

 

 

 

5

--------------------------------------------------------------------------------


 

Exhibit A

 

PHARSIGHT CORPORATION

 

Proprietary Information and Inventions Agreement

 

In consideration of, and as a condition of, my employment with Pharsight
Corporation, a Delaware corporation (the “Company”), I hereby represent to and
agree with the Company as follows:

 

1.             Purpose of Agreement; Effective Date.  I understand that the
Company is engaged in a continuous program of research, development, production,
and marketing in connection with its business and that it is critical for the
Company to preserve and protect its Proprietary Information (as defined below)
and its rights in Inventions (as defined below) and all related intellectual
property rights.  Accordingly, whether or not I am expected to create inventions
of value for the Company, I am entering into this Proprietary Information and
Inventions Agreement (this “Agreement”) as a condition of my employment with the
Company.  This Agreement shall be effective as of the first day of my employment
with the Company.

 

2.             Definition of Proprietary Information.  Proprietary Information
is any information of a confidential nature (i.e., not generally known or
publicly available) that may be disclosed to me that relates to the business of
the Company or to the business of any parent, subsidiary, affiliate, customer,
or supplier of the Company or to the business of any other party with whom the
Company agrees to hold the information disclosed by such party in confidence.  
Proprietary Information includes but is not limited to Inventions, marketing
plans, product plans, business strategies, financial information, forecasts,
personnel information, customer lists, and product sales and pricing
information.

 

3.             Confidentiality.  I understand that my employment by the Company
creates a relationship of confidence and trust with respect to Proprietary
Information.  At all times, both during my employment with the Company and after
the termination of such employment, I will keep and hold all Proprietary
Information in confidence and trust, and I will not use or disclose any
Proprietary Information without the prior written consent of the Company, except
as may be necessary to perform my duties as an employee of the Company for the
benefit of the Company.  Upon termination of my employment with the Company, I
will promptly deliver to the Company all documents and materials of any nature
pertaining to my work with the Company, and I will not take with me any
documents or materials or copies thereof containing any Proprietary Information.

 

4.             Work for Hire.  I acknowledge and agree that any copyrightable
works prepared by me within the scope of my employment are “works for hire”
under the Copyright Act and that the Company will be considered the author and
owner of such copyrightable works.

 

5.             Additional Activities.  I agree that during the period of my
employment by the Company I will not, without the Company’s express written
consent, engage in any employment or business activity which is competitive
with, or would otherwise conflict with, my employment

 

 

6

--------------------------------------------------------------------------------


 

by the Company.  I agree further that for the period of my employment by the
Company and for one (l) year after the date of termination of my employment by
the Company I will not, either directly or through others, solicit or attempt to
solicit any employee, independent contractor or consultant of the company to
terminate his or her relationship with the Company in order to become an
employee, consultant or independent contractor to or for any other person or
entity.

 

6.       Definition of Invention.  The term Invention includes all inventions,
improvements, designs, original works of authorship, formulas, processes,
compositions of matter, algorithms, computer software programs, databases, mask
works, and trade secrets that either (a) are developed using equipment,
supplies, facilities or trade secrets of the Company, (b) result from work
performed by me for the Company, or (c) relate to the Company’s business or to
its current or anticipated research or development.

7.             Disclosure and Assignment of Inventions.   I will promptly
disclose in confidence to the Company all Inventions that I make or conceive or
create or first reduce to practice, either alone or jointly with others, during
the period of my employment, whether or not in the course of my employment and
whether or not such Inventions are patentable, copyrightable, or protectable as
trade secrets.  I agree that all Inventions that (a) are developed using
equipment, supplies, facilities or trade secrets of the Company, (b) result from
work performed by me for the Company, or (c) relate to the Company’s business or
to its current or anticipated research or development will be the sole and
exclusive property of the Company and are hereby irrevocably assigned by me to
the Company.

 

8.             Assignment of Other Rights.  In addition to the foregoing
assignment of Inventions to the Company, I hereby irrevocably transfer and
assign to the Company: (a) all worldwide patents, patent applications,
copyrights, mask works, trade secrets, and any other intellectual property
rights in any and all Inventions, and (b) any and all Other Rights (as defined
below) that I may have in or with respect to any Invention.  I also hereby
forever waive and agree never to assert any Other Rights I may have in or with
respect to any Invention, even after termination of my employment with the
Company.  “Other Rights” means any right to claim author’s rights with respect
to an Invention, to object to or prevent the modification of any Invention, and
any similar right, existing under judicial or statutory law of any country in
the world, or under any treaty, regardless of whether such right is denominated
or generally referred to as a “moral right” or otherwise.

 

9.             Labor Code Notice.  I have been notified and understand that the
provisions of paragraphs 6 and 7 of this Agreement do not apply to any Invention
that qualifies fully under the provisions of Section 2870 of the California
Labor Code, which states as follows:

 

ANY PROVISION IN AN EMPLOYMENT AGREEMENT WHICH PROVIDES THAT AN EMPLOYEE SHALL
ASSIGN OR OFFER TO ASSIGN ANY OF HIS OR HER RIGHTS IN AN INVENTION TO HIS OR HER
EMPLOYER SHALL NOT APPLY TO AN INVENTION THAT THE EMPLOYEE DEVELOPED ENTIRELY ON
HIS OR HER OWN TIME WITHOUT USING THE EMPLOYER’S EQUIPMENT, SUPPLIES,
FACILITIES, OR TRADE SECRET INFORMATION EXCEPT FOR THOSE INVENTIONS THAT EITHER:
(1) RELATE AT THE TIME OF CONCEPTION OR REDUCTION TO PRACTICE OF THE INVENTION
TO THE EMPLOYER’S BUSINESS, OR ACTUAL OR DEMONSTRABLY ANTICIPATED RESEARCH OR
DEVELOPMENT OF THE EMPLOYER, OR (2) RESULT FROM ANY WORK PERFORMED BY THE
EMPLOYEE FOR THE EMPLOYER.  TO THE EXTENT A

 

 

7

--------------------------------------------------------------------------------


 

 

PROVISION IN AN EMPLOYEE AGREEMENT PURPORTS TO REQUIRE AN EMPLOYEE TO ASSIGN AN
INVENTION OTHERWISE EXCLUDED FROM BEING REQUIRED TO BE ASSIGNED UNDER CALIFORNIA
LABOR CODE SECTION 2870 (A), THE PROVISION IS AGAINST THE PUBLIC POLICY OF THIS
STATE AND IS UNENFORCEABLE.

 

10.           Assistance.  I agree to assist the Company in every proper way to
obtain for the Company and to enforce patents, copyrights, mask work rights,
trade secret rights, and other legal protections for the Company’s Inventions in
any and all countries.  I will execute any documents that the Company may
reasonably request for use in obtaining or enforcing such patents, copyrights,
mask work rights, trade secret rights and other legal protections.  My
obligations under this paragraph will continue beyond the termination of my
employment with the Company, provided that the Company will compensate me at a
reasonable rate after such termination for time and expenses actually spent by
me at the Company’s request on such assistance.

 

11.           No Breach of Prior Agreement.  I represent that my performance of
all the terms of this Agreement and my duties as an employee of the Company will
not breach any invention assignment, proprietary information, or similar
agreement with any former employer or other party. During my employment by the
Company I will not improperly use or disclose any confidential information or
trade secrets, if any, of any former employer or any other person to whom I have
an obligation of confidentiality, and I will not bring onto the premises of the
Company any unpublished documents or any property belonging to any former
employer or any other person to whom I have an obligation of confidentiality
unless consented to in writing by that former employer or person, or unless the
items have been legally transferred to the Company or are generally available to
the public.  I will use in the performance of my duties only information which
is generally known and used by persons with training and experience comparable
to my own, which is common knowledge in the industry or otherwise legally in the
public domain, or which is otherwise provided, developed or owned by the
Company.

 

12.         Prior Inventions.  If, in the course of my employment with the
Company, I incorporate a prior invention made by me into a Company product,
process or machine, the Company is hereby granted and shall have a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license (with rights to
sublicense through multiple tiers of sublicensees) to make, have made, modify,
use and sell such prior invention.  Notwithstanding the foregoing, I agree that
I will not incorporate, or permit to be incorporated, prior inventions in any
Company Inventions without the Company’s prior written consent.

 

13.           Notification. I hereby authorize the Company to notify my future
employers of the terms of this Agreement and my responsibilities hereunder.

 

14.           Injunctive Relief.  I understand that in the event of a breach or
threatened breach of this Agreement by me, the Company may suffer irreparable
harm and will therefore be entitled to injunctive relief to enforce this
Agreement.

 

15.           Governing Law; Severability.  This Agreement will be governed and
interpreted in accordance with the laws of the State of California, without
regard to application of choice of law rules or principles.  In the event that
any provision of this Agreement is found by a court,

 

 

8

--------------------------------------------------------------------------------


 

 

arbitrator, or other tribunal to be illegal, invalid, or unenforceable, then
such provision shall not be voided but shall be enforced to the maximum extent
permissible under applicable law, and the remainder of this Agreement shall
remain in full force and effect.

 

16.           No Duty to Employ.  I understand that this Agreement does not
constitute a contract of employment or obligate the Company to employ me for any
stated period of time.

 

17.           FDA Debarrment.  I represent that I have never been debarred under
Section 306(a) or (b) of the Federal Food Drug or Cosmetic Act and that I will
immediately notify the Company in the event that any debarrment proceedings are
commenced against me.

 

 

PHARSIGHT CORPORATION

 

Arthur Reidel

 

 

 

 

By

/s/  Stacy Murphy

 

/s/ Arthur Reidel

 

 

 

 

Stacy Murphy

 

Date:  August 20, 2002


VICE PRESIDENT, HUMAN RESOURCES


 


 


 


 


 


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------

